FOLEY, J.
The only issue in this dissolution proceeding is the award of custody of a six-year-old female child. The trial court awarded custody to the father with liberal visitation in the mother. The mother appeals, asserting that she should be awarded custody.
*729We have examined the record and discern that both parties are fit parents. The trial court found:
“* * * [F]ollowing the guidelines set down in Tingen v. Tingen [251 Or 458, 446 P2d 185 (1968)], I do find that the child’s best interest will be met by this little girl’s, remaining with her father.”
In this unhappy situation where a choice must be made between the parents, we hold, as did the trial court, that the . evidence preponderates in favor of the father.
Affirmed.